                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


JOHN CLOUTIER,                            )
                                          )
                     Plaintiff,           )
                                          )
       vs.                                )             Case No. 16 C 1146
                                          )
GOJET AIRLINES, LLC,                      )
                                          )
                     Defendant.           )


                     ORDER ON PARTIES' POST-TRIAL MOTIONS

       John Cloutier prevailed at trial against his former GoJet Airlines, LLC on claims

that GoJet had interfered with his exercise of rights under the FMLA and terminated him

in retaliation for exercising his FMLA rights. The jury found that GoJet had not acted in

good faith with respect to the interference claim but that it had acted in good faith on the

retaliation claim.

       Back pay and front pay were tried to the Court—as requested by the parties—

after the jury returned its verdict on liability and good faith. The Court heard evidence

and argument and, first, issued an opinion ruling on back pay and other related issues.

The Court determined that back pay was appropriately calculated based on the

minimum number of hours guaranteed to GoJet pilots under the applicable collective

bargaining agreement, not the higher figure that Cloutier advocated. The Court found

against GoJet on its contention that Cloutier's turn-down of a job offer from Republic

Airlines amounted to a failure to mitigate his damages. The Court also found against

GoJet on its contention that back pay should be cut off by its offer, made after the
lawsuit was filed, to reinstate Cloutier. On this point, the Court found that GoJet had

failed to establish either that its offer was actually unconditional or that Cloutier's

declination of it was unreasonable—both of which GoJet had to establish to prevail on

that point. The Court then subtracted Cloutier's earnings at his job at SkyWest from his

anticipated GoJet earnings and set a base back pay amount of $187,905.23.

         Because the Court had determined back pay—again, by agreement of the

parties—it then had to determine liquidated damages under the FMLA based on the

jury's finding of a lack of good faith on the FMLA interference claim. This required the

Court to reconcile the jury's finding of lack of good faith on the interference claim and its

finding of good faith on the retaliation claim. The Court did so and concluded that

Cloutier was entitled to another $187,905.23 in liquidated damages on the interference

claim.

         On the question of front pay, the Court concluded that Cloutier was entitled to

front pay through June 2023. It concluded that "[t]he recoverable amount is to be based

on the same calculation used to determine back pay—specifically, the amount of pay

the minimum hours guaranteed to GoJet pilots at the contractual hourly rate, less

Cloutier's anticipated earnings from SkyWest for the same period." Dkt. no. 153 at 10.

The Court stated that it did not have the necessary information to determine the first

figure and reopened the evidence for that purpose, directing the parties to submit the

necessary information in a joint submission.

         In the joint submission, GoJet submitted a calculation projecting Cloutier's

earnings under the GoJet collective bargaining agreement in the manner determined by

the Court and projecting his future SkyWest earnings by annualizing his SkyWest



                                               2
earnings from the first part of 2018 and applying an increase of one percent per year.

The resulting calculation—the difference between these two figures—was $50,683.

         Cloutier offered two separate calculations, both based on the assumption "that in

the future he will fly the same number of hours at SkyWest as he would have at GoJet."

Dkt. no. 155 at 2. The first calculation used the guaranteed minimum monthly hours for

both entities; the second assumed a higher number of hours at GoJet, the same as

what Cloutier had been working at SkyWest. The Court notes that the second

calculation contradicted a ruling the Court had already made in determining backpay,

specifically, that Cloutier "failed to show by a preponderance of the evidence that he

would have worked [at GoJet] more than the amount that was guaranteed to him under

the collective bargaining agreement." Dkt. no. 153 at 6. As indicated earlier, the Court

had already ruled that this same determination would apply to the front pay award. Id.

at 10.

         In his part of the joint submission, Cloutier specifically argued that it would be

inappropriate to use different hours for the two positions for purposes of determining net

front pay. See Dkt. no. 155 at 2-3. And this was anything but a passing reference;

Cloutier laid out his position in full. Cloutier did not argue in his portion of the joint

submission that there was anything mathematically wrong with the calculation GoJet

had proposed. Rather, he argued only the merits of his proposed alleged apples-to-

apples calculation.

         The Court then set the matter of the front pay calculation for further argument. At

that hearing, held on January 16, 2019, Cloutier argued his position in full. The Court

considered the position but rejected it in a later written ruling. First, the Court noted, it



                                                3
had already made a finding regarding the appropriate number of GoJet hours to be

used in the front pay calculation. Second, the Court concluded that, for the SkyWest

part of the calculation, it was appropriate to use a calculation based on Cloutier's

historically higher hours worked. See Dkt. no. 158 at 2-3.

       In short, the Court adopted GoJet's proposed methodology. And it adopted

GoJet's proposed calculation and awarded Cloutier net front pay of $50,683. The Court

adopted this calculation in light of the fact that Cloutier had not even hinted that GoJet's

math or figures were wrong.

       GoJet has moved for judgment as a matter of law or for a new trial. Cloutier has

moved to modify the front pay calculation.

1.     Cloutier's motion

       The Court begins with Cloutier's motion. He now argues that GoJet's math and

figures were wrong, specifically that it used incorrect dates and made other errors. It is

too late for this. See, e.g., Bordelon v. Chicago Sch. Reform Bd. of Trustees, 233 F.3d

524, 529 (7th Cir. 2000) (Rule 59(e) motion is not an appropriate vehicle to "advance

arguments that could and should have been presented to the district court prior to the

judgment."). Cloutier had a full and fair opportunity to take issue with GoJet's proposed

front pay calculation before the Court made a ruling. However, he challenged GoJet's

proposal (both in writing and orally) only by arguing that GoJet was improperly

comparing applies and oranges, a point the Court considered and rejected. He never

once suggested to the Court that GoJet's math or figures were wrong.

       Cloutier now appears to suggest that the Court should have dug into the exhibits

that he attached to the joint submission and that it could have figured out from those



                                             4
that there was something wrong with GoJet's figures. The short answer is that having

adopted GoJet's proposed methodology, and in the absence of any hint from Cloutier

that GoJet had applied its methodology incorrectly, the Court permissibly relied on

GoJet's figures. Cloutier forfeited any objection to them. See generally United States v.

Dunkel, 927 F.2d 955, 956 (7th Cir.1991) (per curiam) (judges are not required to "hunt[

] for truffles buried in briefs").

       Cloutier says that "The Parties had no reason to believe that later the Court

would direct that different numbers of hours should be used for each airline." Id. That is

inaccurate. GoJet quite plainly anticipated exactly this; in the joint submission, it

proposed a calculation based on a different number of hours for each airline. And given

GoJet's statement of position to this effect in the joint status report, Cloutier reasonably

should have anticipated it too—both in his written submission in the status report and in

his later argument before the Court.

       Finally, Cloutier argues that the front pay award—specifically the Court's

determination of what GoJet and SkyWest figures to use—"was not based on any

motion with adversarial briefing." Dkt. no. 198 at 2. That may be literally true, but it is

highly misleading. First, the Court determined the GoJet figure after a bench trial at

which both sides had a full and fair opportunity to be heard, via both evidence and oral

argument. Second, the Court determined the SkyWest figure after considering

Cloutier's written and oral arguments seeking a different figure. There was no

"adversarial briefing" only because GoJet did not file anything directly addressing the

point. If Cloutier is trying to suggest that he did not have a chance to be heard on the

front pay calculation, that is, quite simply, false.



                                               5
       For these reasons, the Court denies Cloutier's motion to alter or amend the

judgment.

2.     GoJet's motion

       On a renewed motion under Rule 50(b) for judgment as a matter of law, a court

"construes the evidence strictly in favor of the party who prevailed before the jury and

examines the evidence only to determine whether the jury's verdict could reasonably be

based on that evidence." Passananti v. Cook County, 689 F.3d 655, 659 (7th Cir.

2012). The Court must disregard all evidence favorable to the moving party that the jury

was not required to believe. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

151 (2000). A jury verdict will be overturned only if the court concludes that "no rational

jury could have found for the prevailing party." EEOC v. Mgmt. Hospitality of Racine,

Inc., 666 F.3d 422, 431 (7th Cir. 2012) (internal quotation marks omitted).

       In seeking judgment as a matter of law, GoJet first repeats an argument that

Judge Der-Yeghiayan, to whom the case was previously assigned, considered and

rejected. Specifically, GoJet contends that Cloutier's FMLA claims are barred because

they were subject to arbitration under the collective bargaining agreement for GoJet

pilots. The Court reaffirms Judge Der-Yeghiayan's ruling on this point and overrules

GoJet's contention for that reason and those set forth in Cloutier's response to the post-

trial motion.

       Second, GoJet contends that Cloutier's FMLA claims are precluded because he

did not give GoJet adequate notice of his need for leave. The jury found otherwise, and

as Cloutier argues, the evidence, taken in the light most favorable to Cloutier, permitted

it to make that finding. The Court also notes that GoJet actually granted Cloutier FMLA



                                             6
leave despite the purportedly inadequate notice, which tends to show that there would

have been no reasonable basis for a finding that Cloutier did not give adequate notice.

       GoJet also contends that Cloutier failed to show that he was actually prejudiced

by the FMLA violation because even if GoJet did not provide him with the relevant forms

as required, they were on the company's website and he could have found them there.

The Court overrules this and GoJet's remaining arguments regarding lack of prejudice,

as the jury was entitled to find, based on the evidence taken in the light most favorable

to Cloutier, that he was in fact prejudiced by GoJet's failure.

       Next, GoJet challenges the Court's ruling on the question of the offer of

reinstatement. The Court made this ruling after a bench trial at which it heard and

considered all of the evidence and applied the governing law. GoJet is essentially

saying that it disagrees with the ruling; it offers nothing new and does not identify

anything the Court overlooked. The argument lacks merit.

       Finally, GoJet argues that it is entitled to a new trial on the interference claim

because the Court violated the Seventh Amendment's reexamination clause in making

the liquidated damages determination. First of all, both of the cases that GoJet cites in

its brief regarding this point are cases in which a court inappropriately divided issues

between separate trials. See Dkt. no. 168 at 8, 9. Nothing of the sort happened here.

The division between the matters tried to the jury and the Court was made with the

agreement of both sides. GoJet made no contemporaneous or otherwise timely

objection to the division of what was determined by the jury and by the Court, so it has

forfeited this point. That aside, the Court did it the right way: the jury made liability

determinations on the FMLA claims and also made a finding of willfulness. The Court



                                              7
did not redetermine or "reexamine" the jury's willfulness finding during the course of the

bench trial. Rather, the Court set back pay after the bench trial and then simply applied

the jury's willfulness finding in determining liquidated damages on Cloutier's FMLA

interference claim, the award on which was based entirely on the back pay

determination that the parties agreed to submit to the Court.

       In applying the jury's willfulness finding, the Court was required to determine

what among the multiple bases for the interference claim the jury had found. See Dkt.

No. 153 at 10-13. But that does not amount to inappropriate "reexamination" of the

jury's finding. And in any event, GoJet at no time argued that the Court could not apply

the jury's finding in determining liquidated damages. Nor, more fundamentally, did

GoJet ever propose that the Court should have provided the jury with a mechanism

requiring it to state which among the multiple bases it had found, such as a special

verdict form requiring the jury to identify the basis for liability on this claim. See id. at 3

n.1. Thus even if GoJet's contention had merit—which it does not—it has waived or

forfeited the point.

       All of this aside, the Court did nothing more than reconcile the jury's verdict both

internally and with the evidence that was presented, which was entirely appropriate and

not any sort of a Seventh Amendment violation. See, e.g., Gallick v. Baltimore & Ohio

R.R., 372 U.S. 108, 119 (1963); Deloughery v. City of Chicago, 422 F.3d 611, 617 (7th

Cir. 2005).

       For these reasons, the Court denies GoJet's motion for judgment as a matter of

law, for a new trial, or to amend the judgment.




                                               8
                                       Conclusion

      For the reasons stated above, the Court denies both sides' post-trial motions

[165] [167]. The status hearing set for April 23, 2019 is vacated. The parties are

reminded that under Local Rule 54.3(b), plus the seven-day extension previously

granted, see Dkt. no. 164, Cloutier's petition for attorney's fees appears to be due by no

later than May 2, 2019.

Date: April 21, 2019

                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge




                                            9
